DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.
Claim(s) 1-3 and 6-11 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Beyhs (U.S. 2020/0041962 hereinafter Beyhs).
As Claim 1, Beyhs teaches a watch comprising a case (Beyhs (¶0062 line 11, fig. 2 item 202), the housing 202) , which includes a middle, an horological movement inside the middle (Beyhs (¶0065 line 1-3, fig. 3 item 312, ¶0062 line 8-11 and 28-35), center of the housing hosts a crown. The crown can be moved to adjust time), and a control member defining a central axis and mounted laterally with respect to the middle, the watch being provided with at least one electronic feature (Beyhs (¶0065 line 1-3, fig. 3 item 312), a middle (center of the housing) hosts a (control member) crown); wherein: 
the control member  includes an optical guide comprising a proximal face close to the middle (Beyhs (¶0091 line 10-13, fig. 7 item 726), proximate surface 726 is closed to the middle) and a distal face distant from the middle (Beyhs (¶0080 line 1-3, ¶0082 line 3-6), the crown has an imaging surface along the periphery of the crown), said optical guide making it possible for the transmission of optical signals between the distal face thereof  and the proximal face thereof , the distal face being arranged such that a user can touch it with their finger (Beyhs (¶0066 line 1-3, ¶0082 line 3-6), user input is detect from the light reflection), 
the watch is provided with at least one light source capable of illuminating at least one portion of the distal face  through the optical guide (Beyhs (¶0075 line 3-8), light source directs light through the shaft toward light-directing feature), 
the watch is provided with an imaging device comprising a photodetector and arranged to be able to produce, when the light source is active, an image of a portion of a finger of a user which is located at the level of the distal face of the optical guide in a detection zone, spatially determined and fixed relative to the middle (Beyhs (¶0081), capture image of user’s finger print is used to determine the speed and direction of finger movement),
the watch includes a processor configured to be able to receive from the photodetector, a plurality of successive digital images of portions of said finger which are located successively in said detection zone, to be able to process this plurality of digital images so as to detect a movement of said finger relative to said detection zone (Beyhs (¶0081), capture image of user’s finger print is used to determine the speed and direction of finger movement), and to be able to generate a command which manages said electronic feature of the watch based on said movement of the finger (Beyhs (¶0065 line 1-3, fig. 3 item 312, ¶0062 line 8-11 and 28-35), center of the housing hosts a crown. The crown can be moved to adjust time).

As Claim 2, besides Claim 1, Beyhs teaches wherein the optical guide is a toroidal coaxial part with the central axis (Beyhs (¶0080 line 1-3, ¶0082 line 3-6), the crown has an imaging surface along the periphery of the crown).  

As Claim 3, besides Claim 2, Beyhs teaches wherein the optical guide has the form of a tube which is fixed between a cylinder and a ring (Beyhs (¶0066 line 1-3, fig. 3 item 313, 315), the optical guide includes the head 313 and the shaft 315) manufactured from an opaque material and forming, with the optical guide, the control member (Beyhs (¶0066 line 13-22), control member or optical guide is manufactured from opaque material).  

As Claim 6, besides Claim 1, Beyhs teaches wherein the control member is a rotating crown, capable of rotating an extended element about the central axis when a user rotates the crown to carry out a first function other than the one of said electronic feature (Beyhs (¶0065 line 1-3, fig. 3 item 312, ¶0062 line 8-11 and 28-35), center of the housing hosts a crown. The crown can be moved to adjust plurality of functions).  

As Claim 7, besides Claim 1, Beyhs teaches wherein the control member is a head of a pushbutton having, as a first function, an activation of a feature of a chronograph equipping the watch, this first function being other than the one of said electronic function (Beyhs (¶0050 line 4-11), control member accept push and pull operation instead of the rotation).  

As Claim 8, besides Claim 1, Beyhs teaches wherein the control member is capable of undergoing an axial and self-reversible alignment with respect to the middle; in that the watch comprises at least one detector arranged so as to be able to detect said axial alignment; and wherein said processor is configured to generate, in response to said axial alignment, a specific command (Beyhs (¶0050 line 4-11, ¶0054), control member accept push and pull operation instead of the rotation).  

As Claim 9, besides Claim 8, Beyhs teaches wherein the specific command generated by the detection of said axial alignment is the activation or the deactivation of the light source and of the photodetector (Beyhs (¶0050 line 4-11, ¶0054), control member accept push and pull operation for activate or deactivate functions).  

As Claim 10, besides Claim 8, Beyhs teaches wherein a command generated by the detection of said axial alignment is the confirmation of a selection (Beyhs (¶0050 line 4-11, ¶0054), control member accept push and pull operation for selecting icon).

As claim 11, besides Claim 1, Beyhs teaches wherein the horological is of the mechanical type (Beyhs (¶0065 line 1-3, fig. 3 item 312, ¶0062 line 8-11 and 28-35), center of the housing hosts a crown. The crown can be moved to adjust time. Rotation crown is a mechanical type).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claim 4-5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Beyhs in view of Kuboyama et al. (U.S. 2017/0090599 hereinafter Kuboyama).
As Claim 4, besides Claim 1, Beyhs may not explicitly disclose while Buboyama teaches wherein the light source and the photodetector are incorporated in or against the inner surface of the side wall of the middle which is provided with two optical channels which are positioned respectively opposite the light source and the photodetector (Kuboyama (¶0168 line 4-7), sensor 1720 is mouted to the side wall of the middle), the channels being separated by an opaque separator and being provided respectively with lenses arranged (Kuboyama (¶0172 line 3-8), opaque mask separate allows light to and from proximity sensor and optical filter) such that: 
the first lens extends the light beams generated by the source, so as to illuminate said detection zone (Kuboyama (¶0183 line 11-16, fig. 26A), lens 2651 is used for the light emitter 2621), 
the second lens forming the imaging device, being arranged to project said image on the photodetector (Kuboyama (¶0183 line 11-16, fig. 26A), lens 2655 is used for the light detector 2630).  
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify crown of Beyhs instead be an image sensor with the crown taught by Kuboyama, with a reasonable expectation of success. The motivation would be to offer additional controls by “provide new interactions with the user interface elements displayed on the electronic device” (Kuboyama (¶0011 last 2 lines)).

	As Claim 5, besides Claim 4, Beyhs in view of Kuboyama teaches wherein: 
the source and the photodetector are mounted on one same PCB, the separator is fixed to the PCB and is raised from a surface of the PCB, the lenses are fixed to the separator (Kuboyama (¶0173 line 8-12, fig. 20A, ¶0183 line 11-16, fig. 26A), proximity sensor includes opaque mask 2042. Lens are mounted on the top of the opaque mask).
	Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NHAT HUY T NGUYEN whose telephone number is (571)270-7333.  The examiner can normally be reached on M-F: 9:00-5:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Scott Baderman can be reached on 571-272-3644.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-






/NHAT HUY T NGUYEN/Primary Examiner, Art Unit 2142